Citation Nr: 0317102	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  00-23 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for 
dyspepsia.  

2.  Entitlement to an initial compensable rating for 
hemorrhoids.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from November 1994 to 
November 1999.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, that granted service 
connection for dyspepsia and for hemorrhoids and rated each 
disability noncompensably disabling, effective from 
separation.  The veteran disagreed with the evaluations 
assigned, and this appeal followed.  The veteran is in 
receipt of a 10 percent evaluation under the provisions of 
38 C.F.R. § 3.324 (2002), effective from separation.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The service-connected dyspepsia is manifested by 
intermittent epigastric distress requiring continuous 
medication to control.  

3.  The service-connected hemorrhoids are no more than mildly 
symptomatic.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for 
dyspepsia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.20, 4.114, Diagnostic Code 7307 (2002).  

2.  The criteria for an initial compensable rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 
(2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decision, the statement of the case, and supplemental 
statements of the case, the veteran has been informed of the 
evidence necessary to substantiate his claims and of his and 
VA's respective obligations to obtain different types of 
evidence.  Identified relevant medical records have been 
obtained and VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been met.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The record shows that the veteran's original claim for 
service connection for the disabilities at issue on this 
appeal was received in September 1999.  Service connection 
for dyspepsia and hemorrhoids was initially established in a 
rating decision of March 2000 that also assigned 
noncompensable evaluations, effective from separation.  The 
veteran disagreed with these evaluations, and this appeal 
followed.  

The veteran's claim for a higher evaluation for dyspepsia and 
for hemorrhoids is an original claim that was placed in 
appellate status by his disagreement with the initial rating 
award.  In these circumstances, the rule in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance"), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings may be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

A.  Dyspepsia

The RO has rated the service-connected dyspepsia by analogy 
to gastritis under Diagnostic Code 7307.  When an unlisted 
condition is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but also the anatomical localization 
and symptomatology are closely analogous.  Conjectural 
analogies will be avoided, as will the use of analogous 
ratings for conditions of doubtful diagnosis, or for those 
not fully supported by clinical and laboratory findings.  Nor 
will ratings assigned to organic diseases and injuries be 
assigned by analogy to conditions of functional origin.  
38 C.F.R. § 4.20.  

Under the rating schedule, a 10 percent evaluation is 
warranted for chronic hypertrophic gastritis, identified by 
gastroscope, with small nodular lesions and symptoms.  A 30 
percent evaluation requires multiple small eroded or 
ulcerated areas and symptoms.  A 60 percent evaluation 
requires severe hemorrhages, or large ulcerated or eroded 
areas.  38 C.F.R. § 4.114, Diagnostic Code 7307.  

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, however, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.  

The VA examination conducted in August 1999 prior to 
separation reflected a pertinent complaint of intermittent 
epigastric pain without gastrointestinal bleeding.  The 
veteran said that spicy foods, milk and fatty foods all 
triggered her indigestion with reflux and that she took 
Tagamet as needed to control her symptoms.  She denied weight 
fluctuation due to her digestive problems.  An examination of 
the abdomen was benign, and the examination culminated in a 
pertinent diagnosis of gastritis.  

The record shows when the veteran was examined by VA in 
February 2000, she complained of intermittent abdominal pain 
in left epigastrium and left upper quadrant that occurred 
three to four times a month.  She said that she took over-
the-counter Tagamet as needed, which helped.  She said that 
she had never had an endoscopy, but she reported having had 
an upper gastrointestinal series while on active duty.  She 
said that she was told that the findings suggested 
"inflammation."  The examiner stated that it was notable 
that the veteran took Ibuprofen two to three times a week for 
back pain.  She reported that her epigastric discomfort 
seemed at times to be related to anxiety or spicy food, but 
there was no apparent relationship between her discomfort and 
the time of day or her being supine.  The abdomen was soft 
and nontender with normal bowel sounds on examination.  The 
pertinent assessment was dyspepsia, which the examiner said 
was well controlled with over-the-counter H2 "blockade".  
No other testing was felt to be indicated.  

When examined by VA the following month, the veteran reported 
that her stomach was not then bothering her much.  An 
examination was unremarkable, and the pertinent assessment 
was history of gastroesophageal reflux disease.  

When seen in the VA outpatient clinic in September 2000, the 
veteran described a bad flare of stomach trouble the previous 
weekend.  She reported that she was taking a 150-milligram 
tablet of ranitidine twice a day.  The pertinent assessment 
was gastroesophageal reflux disease.  An upper 
gastrointestinal series later in September showed only the 
presence of a hiatal hernia and gastroesophageal reflux 
disease.  

When seen in the outpatient clinic in November 2001, the 
veteran complained that her stomach pain seemed to intensify 
during her monthly period.  When seen in the VA outpatient 
clinic in April 2002, the veteran was concerned that her 
gastroesophageal reflux disease symptoms were not well 
controlled with Zantac (ranitidine).  Examination of her 
abdomen, however, showed it to be soft and nontender with 
normal bowel sounds.  The pertinent assessment was 
gastroesophageal reflux disease and hiatal hernia, which were 
felt to be symptomatic.  

Although the veteran's current gastrointestinal symptoms have 
been attributed to gastroesophageal reflux disease and hiatal 
hernia, the fact remains that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  38 C.F.R. § 4.113 (2002).  The 
symptoms that the veteran has complained of probably cannot 
be disassociated from her service-connected dyspepsia and 
suggest a disability picture that essentially equates to the 
criteria required for a compensable evaluation for gastritis 
under Diagnostic Code 7307.  Although small nodular lesions 
have not been identified, it must be recalled that this is a 
rating by analogy and that it is a basic principle of rating 
service-connected disability that the rating must coordinate 
with the actual impairment of function shown.  See 38 C.F.R. 
§ 4.21 (2002).  Accordingly, the Board will accord the 
veteran the benefit of the doubt and find that her service-
connected gastrointestinal symptoms warrant a 10 percent 
evaluation under Diagnostic Code 7307, effective from 
separation.  See 38 U.S.C.A. § 5107(b).  

However, the gastrointestinal symptomatology shown does not 
equate to, or more nearly approximate the criteria required 
for a 20 percent rating under Diagnostic Code 7307, as there 
is certainly no showing of multiple small eroded areas, or 
ulcerated areas, with symptoms.  See 38 C.F.R. § 4.7.  
Clinical findings and laboratory studies during the 
prosecution of this claim have been consistently negative for 
any evidence of bleeding or hemorrhaging in the 
gastrointestinal tract.  

B.  Hemorrhoids

A noncompensable evaluation is warranted for mild or moderate 
external or internal hemorrhoids.  A 10 percent evaluation 
requires large or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue evidencing frequent recurrences.  
A 20 percent evaluation is warranted for hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.  

A VA examination conducted in August 1999, while the veteran 
was still on active duty, reflected a complaint of weekly 
flare-ups of hemorrhoids for which the veteran took 
Preparation H.  On examination by VA in February 2000, 
hemorrhoids sufficiently severe to warrant a compensable 
evaluation were not shown.  The veteran indicated that since 
the diagnosis of hemorrhoids in 1997, she had had 
intermittent irritation that she described as itching and 
discomfort.  However, she also indicated that she had had no 
incontinence or leakage and no significant bleeding.  She had 
not used any therapy.  The examiner noted that she had had 
three pregnancies and one delivery in 1993.  An examination 
was notable for abdominal striae but disclosed no external 
hemorrhoids or fissures.  The anal and rectal lumen was 
normal.  There was no bleeding.  The pertinent assessment was 
history of external hemorrhoids.  

When examined by VA the following month, it was reported that 
the veteran had had a thrombosed hemorrhoid removed in 1997.  
Although hemorrhoid tags were noted on examination, no masses 
or lumps were felt.  She was hemoccult negative.  Her 
hemoglobin and hematocrit were within normal limits.  
Hemoglobin in June 2000 was also within normal limits.  

When seen in the VA outpatient clinic in September 2000, it 
was reported that the veteran was taking a proctocream for 
hemorrhoid flares as needed.  She reported that her 
hemorrhoid problem had gotten better but that "then she had 
to use the cream again this week."  She said that bowel 
movements usually irritated her hemorrhoids.  She denied 
constipation or hard stool.  A hemorrhoid was found on 
examination and was noted to be soft and not reddened or 
bleeding.  

When seen in the outpatient clinic in April 2002, the veteran 
complained of hemorrhoids that were well controlled with 
Preparation H.  No masses were found on rectal examination, 
and her stool was brown and hemoccult negative.  Laboratory 
studies showed that hemoglobin and hematocrit were within 
normal limits.  The pertinent assessment was that she had 
good control her hemorrhoids with Preparation H.  

Although the record suggests that presence of occasionally 
recurring hemorrhoids, the evidence since separation does not 
show that the hemorrhoids are any more than mild in severity.  
There is no showing of large or thrombotic, irreducible 
hemorrhoids with excessive redundant tissue indicating 
frequent recurrences.  Nor is there any evidence of 
persistent bleeding and secondary anemia, or fissures, as a 
consequence of the service-connected hemorrhoids.  

The Board accordingly concludes that the preponderance of the 
evidence is against the claim for an initial compensable 
rating for service-connected hemorrhoids.  It follows that 
the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-58 (1990).  

ORDER

An initial rating of 10 percent for dyspepsia, effective from 
November 3, 1999, is granted, subject to controlling 
regulations governing the payment of monetary benefits.  

An initial compensable rating for hemorrhoids is denied.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

